Case 1:20-cv-00189-JSR Document 108-21
                                105-29 Filed 11/02/20
                                             10/29/20 Page 1 of 2




                      EXHIBIT 31
      Case 1:20-cv-00189-JSR Document 108-21
                                      105-29 Filed 11/02/20
                                                   10/29/20 Page 2 of 2




                                                                            J. PRESTON LONG, PH.D.
                                                                                      (202) 408-4347
                                                                               jp.long@finnegan.com




                                     May 6, 2020


                                                                             VIA EMAIL

Sarah E. Fowler
PERKINS COIE LLP
3150 Porter Drive
Palo Alto, CA 94304-1212
Tel: (650) 838-4489
Fax: (650) 838-4350
SFowler@PerkinsCoie.com


          Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

Dear Sarah:

        I am writing in response to your letter dated May 5. As you know, the COVID-19
pandemic has hit many areas very hard, including the New York City and Singapore
areas where the PGD and 2AT Defendants are respectively based. New York has the
highest number of cases in the United States—the hardest hit country in the world—and
Singapore presently has the most cases in Southeast Asia. As a consequence, both
regions have been, and continue to be, under strict lock-down orders. Because both
defendants’ offices have been closed for some time, and continue to be closed, their
abilities to identify and collect responsive documents are limited.

      We are continuing to work with our clients to identify whether responsive
documents may be available remotely, and we hope to be in a position to provide a
more detailed update, as well as a response to your letter dated May 1, in the next
several days.

                                               Sincerely,

                                               /s/ J.P. Long

JPL/mrd




              901 NEW YORK AVENUE, NW | WASHINGTON, DC 20001-4413
                    PHONE: +1 202 408 4000 | FAX: +1 202 408 4400
